Citation Nr: 0530671	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a gunshot wound to the chest involving injuries to Muscle 
Groups XIX and XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1947.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. §  7107(a); 38 C.F.R. §  
20.900(c).

By a statement received by the RO in October 2004, the 
veteran raised the issue of entitlement to service connection 
for degenerative joint disease of the back (claimed as 
weakness in the back), to include as secondary to service-
connected residuals of a gunshot wound to Muscle Groups XIX 
and XX.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained a gunshot wound with the entry site at 
the sixth interspace on the left, just posterior to the 
axillary line, and the exit to the right of the posterior 
midline between T10 and T11.  He contends that the residuals 
of the gunshot wound are more disabling than reflected by the 
current 40 percent combined rating assigned for injuries to 
Muscle Groups XIX and XX.

Although the veteran underwent a VA examination in January 
2004, the report of this examination is not adequate for 
rating service-connected disability.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are in the criteria for rating this 
disability.  Specifically, the examiner did not indicate 
whether there was loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
No strength, endurance, or coordinated movement testing was 
conducted.  No scars were described.  The United States Court 
of Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

Although further delay is regrettable, an additional VA 
examination is necessary to ensure a fully informed decision 
on the veteran's claim.  

(Parenthetically, the Board notes that the veteran was 
scheduled for another VA examination in November 2004; 
however, he failed to report for that examination.  VA 
regulations provide that individuals for whom reexaminations 
have been authorized and scheduled are required to report for 
such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  38 
C.F.R. § 3.655 provides, in pertinent part, that when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  In the present 
case, it does not appear that the RO has considered the 
veteran's claim in light of 38 C.F.R. § 3.655.  However, it 
does not appear that he was previously advised of the legal 
consequences of a failure to report for a VA examination 
scheduled in conjunction with a claim for increase.)

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for the veteran 
to undergo an examination by an 
appropriate physician to determine the 
nature of, and extent of impairment 
resulting from, his service-connected 
residuals of a gunshot wound to the chest 
(with Muscle Groups XIX and XX 
involvement).  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies, should be performed.  

The veteran's complaints and the clinical 
findings should be recorded in detail.  
All residuals of the service-connected 
gunshot wound must be identified (and 
distinguished from any co-existing 
nonservice-connected disability).  There 
should be a full description of the scars 
as to size, pain and tenderness, and any 
scar-related limitation of function, 
should be described.  

Taking into account the veteran's prior 
medical history, specifically to include 
findings noted in the veteran's service 
medical records (and on initial VA 
examination), the examiner should 
specifically note which muscle group or 
groups are affected by the service-
connected disability, and then provide 
complete information as to the type of 
injury, history and complaints, and 
objective findings for each injured 
muscle group in compliance with the 
criteria in 38 C.F.R. § 4.56.  The 
examiner should characterize the injury 
to each muscle group involved as 
moderate, moderately severe, or severe, 
as those terms are defined in 38 C.F.R. § 
4.56.

2.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority (to include 
38 C.F.R. § 3.655, if applicable).

3.  If the benefit sought is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

